Ostrander, J.
The familiar principle that no man has a right to sell or to advertise his business or goods as those of another, and so mislead the public and injure the business of the other, is applied in this case in the decree appealed from. The testimony leads fairly to the conclusion that defendants designed by use of the partnership name, by the connection of the partnership name with the names of articles manufactured by the partnership, and by advertising matter, to mislead the public and to injure the business of complainant, to the profit of the partnership business. To some extent what was designed has been accomplished. The facts are much like those in Penberthy Injector Co. v. Lee, 120 Mich. 174. The decree is claimed to be, and we think is, too broad. Defendants are restrained from claiming to the public that they are manufacturing grates patented by Gordon. They are in fact manufacturing such grates, under letters patent issued subsequently to those protecting the grates made by complainant.
The decree and injunction will be so modified as to per- . mit defendants the right to state the fact that they manufacture a grate under letters patent granted to E. J. Gordon, in connection with the further statement, made equally prominent, that the concern is distinct from and has no connection with the complainant company. In other respects the decree is affirmed. No costs are awarded in this court.
Moore, C. J., 'and McAlvay, Montgomery, and Hooker, JJ., concurred.